SANDERS, J.,
is of the opinion that a writ should be granted, especially as to the plea of division. A waiver of division was not alleged in the petition, nor was a solidary judgment prayed for. See dissents from denial of a rehearing in Court of Appeal. [The dissents in the Court of Appeal were as follows: LANDRY and BAILES, JJ., dissent from refusal to grant rehearing to Paul A. Lambert on question of validity of the Judgment against Lambert in solido and on basis of Lambert’s plea of division.]